IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                            September 2019 Term


                                                                    FILED
                                  No. 18-0617                   October 24, 2019
                                                                    released at 3:00 p.m.
                                                                EDYTHE NASH GAISER, CLERK
                                                                SUPREME COURT OF APPEALS
                                                                     OF WEST VIRGINIA
                     LAWYER DISCIPLINARY BOARD,
                              Petitioner

                                        V.

                           TRAVIS C. SAYRE,
                   A Member of the West Virginia State Bar,
                                Respondent

        ________________________________________________________

                       Lawyer Disciplinary Proceedings
                               No. 17-03-012
                               No. 17-03-185
                               No. 17-03-186

     LAW LICENSE SUSPENDED AND OTHER SANCTIONS IMPOSED
      _________________________________________________________

                          Submitted: October 1, 2019
                            Filed: October 24, 2019


Rachael L. Fletcher Cipoletti            Harry G. Deitzler
Chief Lawyer Disciplinary Counsel        Hill, Peterson, Carper, Bee & Deitzler,
Andrea J. Hinerman                       PLLC
Senior Lawyer Disciplinary Counsel       Charleston, West Virginia
Office of Lawyer Disciplinary Counsel    Attorney for the Respondent
Charleston, West Virginia
Attorneys for the Petitioner


JUSTICE JENKINS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “A de novo standard applies to a review of the adjudicatory record

made before the [Lawyer Disciplinary Board] as to questions of law, questions of

application of the law to the facts, and questions of appropriate sanctions; this Court gives

respectful consideration to the [Board’s] recommendations while ultimately exercising its

own independent judgment. On the other hand, substantial deference is given to the

[Board’s] findings of fact, unless such findings are not supported by reliable, probative,

and substantial evidence on the whole record.” Syllabus point 3, Committee on Legal

Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).



              2.     “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: ‘In imposing a sanction after a finding of lawyer misconduct, unless otherwise

provided in these rules, the Court [West Virginia Supreme Court of Appeals] or Board

[Lawyer Disciplinary Board] shall consider the following factors: (1) whether the lawyer

has violated a duty owed to a client, to the public, to the legal system, or to the profession;

(2) whether the lawyer acted intentionally, knowingly, or negligently; (3) the amount of

the actual or potential injury caused by the lawyer’s misconduct; and (4) the existence of

any aggravating or mitigating factors.’” Syllabus point 4, Office of Lawyer Disciplinary

Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).




                                              i
              3.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syllabus point 4, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579
S.E.2d 550 (2003).



              4.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syllabus

point 3, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).



              5.     “In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public

confidence in the ethical standards of the legal profession.” Syllabus point 3, Committee

on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).

                                             ii
Jenkins, Justice:

             This lawyer disciplinary proceeding against Travis C. Sayre (“Mr. Sayre”)

was brought to this Court by the Office of Disciplinary Counsel (“ODC”) on behalf of the

Lawyer Disciplinary Board (“LDB”). The Hearing Panel Subcommittee (“HPS”) of the

LDB recommended the following disposition: that Mr. Sayre’s license to practice law be

suspended for a period of ninety days; that his license be automatically reinstated at the

end of his suspension (pursuant to Rule 3.31 of the West Virginia Rules of Lawyer

Disciplinary Procedure, if Mr. Sayre has entered into a supervision agreement and an

agreement to pay the costs of the disciplinary proceedings); that he undergo a period of

supervised practice for two years with an attorney in good standing with the West Virginia

State Bar; and that he pay the costs of the proceedings pursuant to Rule 3.15 of the Rules

of Lawyer Disciplinary Procedure. The ODC, LDB, and Mr. Sayre all agreed with the

stipulated violations and the sanctions recommended by the HPS.



             Upon careful review of the record submitted, the parties’ briefs and oral

arguments, and the relevant law, this Court disagrees with the recommendations of the

HPS, and finds that harsher sanctions are warranted. We also find that Mr. Sayre did not

violate Rule 1.8(j) of the West Virginia Rules of Professional Conduct. Therefore, we

modify the HPS’s recommendation and order that Mr. Sayre be suspended from the

practice of law for one hundred twenty (120) days with no automatic reinstatement and that

Mr. Sayre complete six (6) hours of CLE in ethics over and above the ethics requirements.

Finally, we adopt the remainder of the HPS’s recommended sanctions.
                                           1
                                             I.

                     FACTUAL AND PROCEDURAL HISTORY

              Mr. Sayre is a practicing attorney in Parkersburg, West Virginia. He was

admitted to the West Virginia State Bar on September 20, 2011, having passed the bar

exam. Mr. Sayre was also admitted to practice before the Veteran’s Administration in

January of 2012. As such, Mr. Sayre is subject to the disciplinary jurisdiction of this Court

and its properly constituted LDB.



           A. Count I—Complaint of the Office of Lawyer Disciplinary Counsel

              The events that led to Mr. Sayre’s conduct underlying this disciplinary

proceeding first originated in 2016 when Mr. Sayre was appointed to be counsel in a

criminal matter arising in Wood County. An order adjudging Mr. Sayre’s client guilty

upon a jury verdict of guilty to the offense of second-degree murder was entered by the

Circuit Court of Wood County on March 14, 2016. Mr. Sayre and another attorney were

then appointed as appellate counsel. On March 15, 2016, Mr. Sayre filed a request for

transcripts in the case. Three days later, he filed a notice of appeal with the Supreme Court

of Appeals of West Virginia. A scheduling order was entered by the Supreme Court of

Appeals of West Virginia on April 1, 2016, setting the deadline for perfecting the appeal

as July 15, 2016.




                                             2
              Mr. Sayre did not perfect the appeal before the deadline. On July 22, 2016,

a notice of intent to sanction was entered by this Court, directing him to perfect the appeal

within ten days and show good cause as to why the appeal was not timely perfected.1 On

August 9, 2016, Mr. Sayre filed a motion to extend the deadline and requested an additional

sixty days to perfect the appeal, noting that he had received the trial transcript within the

past thirty days. His motion was granted, and the deadline for perfecting the appeal was

extended to September 15, 2016.




              Mr. Sayre filed two more motions to extend the deadline to perfect the

appeal—both of these motions were untimely. In his motion dated September 16, 2016,

he requested an additional sixty days to perfect the appeal and asserted that he had not been

able to completely review the transcripts or obtain feedback from his client to complete the

brief. This motion was granted, and he was ordered to perfect the appeal on or before

October 17, 2016. Later, on October 26, 2016, he filed another motion to extend, citing an

overload of appointed work and a recent illness, and advised that he would have the appeal

perfected by October 28, 2016. Mr. Sayre did not file the appeal by October 28, 2016, and

the Court entered another notice of intent to sanction on November 4, 2016, directing him

to file the brief within fifteen days, and show cause as to why the appeal was not perfected



              1
                The order entered July 22, 2016, directed Mr. Sayre and another attorney to
perfect the appeal or be subject to sanctions. However, on July 26, 2016, the other attorney
moved to withdraw as counsel as she had taken a position with the Prosecuting Attorney’s
Office. Her motion was granted that same day.

                                             3
timely. Mr. Sayre filed his brief on January 4, 2017.2 This Court considered the appeal on

the merits and issued a unanimous decision affirming the order sentencing Mr. Sayre’s

client.




          B. Count II—Complaint of the Office of Lawyer Disciplinary Counsel

              Pursuant to Rule 2.43 of the West Virginia Rules of Lawyer Disciplinary

Procedure, the ODC initiated this complaint after a staff attorney at the Office of the Clerk

filed a complaint at the direction of the Court on April 27, 2017. This complaint involved

an abuse and neglect matter, In Re: J.R., B.R., G.R., and T.R., where Mr. Sayre was the

court appointed attorney for S.R., mother to the infant children at issue. At a dispositional

hearing held on August 29, 2016, the circuit court denied S.R. an improvement period and

terminated S.R.’s parental rights to the children. S.R. declared on the record that she



              2
               A rule to show cause was issued on this same day, but it was dismissed as
moot given that the brief was filed.
              3
                  Rule 2.4 of the West Virginia Rules of Lawyer Disciplinary Procedure
states:

                     The details of complaints filed or investigations
              conducted by the Office of Disciplinary Counsel shall be
              confidential, except that when a complaint has been filed or an
              investigation has been initiated, the Office of Disciplinary
              Counsel may release information confirming or denying the
              existence of a complaint or investigation, explaining the
              procedural aspects of the complaint or investigation, or
              defending the right of the judge to a fair hearing. Prior to the
              release of information confirming or denying the existence of
              a complaint or investigation, reasonable notice shall be
              provided to the judge.
                                             4
wanted to pursue the appeal, and this decision was reflected in the dispositional order that

set the statutory deadline to perfect the appeal as October 31, 2016. The order, in relevant

part, states:

                Respondent Mother was advised of her right to appeal any
                adverse decision by this Court, that she only has two months to
                file such an appeal, and that she should stay in contact with her
                attorney to assist in the preparation of an appeal. The
                Respondent mother wishes to appeal. Travis Sayre, Esq. is
                appointed to represent the Respondent mother in that appeal.



                Mr. Sayre did not pursue the appeal. In response to correspondence from the

ODC concerning the failure to perfect the appeal, Mr. Sayre responded that he met with

his client and she advised that she was retaining new counsel because of his lack of

diligence in the case. He advised the ODC that he gave his client a copy of her file and

believed that he was discharged of his further responsibilities as counsel; however, he did

not file a motion to withdraw. Mr. Sayre stated that he “became aware” in January of 2017

that his client had not retained new counsel to pursue the appeal and he felt compelled to

file the notice of appeal on her behalf. On January 31, 2017, Mr. Sayre served a motion to

extend the deadline on the West Virginia Attorney General Appellate Division, but did not

file a notice of appeal with the Supreme Court of Appeals of West Virginia until March 6,

2017. Counsel for the parties objected to Mr. Sayre’s filing. In Mr. Sayre’s sworn

statement, he admitted that he failed to properly calendar the date of the notice of appeal

and missed the October 1, 2016 deadline.




                                               5
          C. Count III—Complaint of the Office of Lawyer Disciplinary Counsel

              In a similar complaint, the ODC alleged that Mr. Sayre represented M.L., a

mother of two infants, in an abuse and neglect matter, In Re: A.D. and T.D. At a

dispositional hearing on September 19, 2016, the circuit court denied a request for an

improvement period and terminated M.L.’s parental rights to the children.               The

dispositional order dated September 23, 2016, noted that the father and mother desired to

appeal and that Mr. Sayre was appointed to represent the mother in that appeal. 4 The

deadline to perfect the appeal was November 22, 2016. Despite Mr. Sayre’s declaration to

the court that M.L. wished to appeal, Mr. Sayre did not pursue the appeal.



              The ODC sent Mr. Sayre correspondence to seek information as to why he

had not filed the appeal. Per Mr. Sayre’s response, prior to the hearing, his client advised

him that she did not wish to appeal, but changed her mind during the hearing, and then

reversed her decision yet again, and told him after the hearing not to pursue the appeal.

This change was not documented by Mr. Sayre. Five months later, Mr. Sayre was attending

a hearing in another matter, when he was made aware of M.L.’s wish to appeal from a

circuit court judge who was handling another abuse and neglect proceeding where the

mother was involved, but where Mr. Sayre was not counsel of record. Mr. Sayre filed a

notice of appeal and a motion to extend the deadline with the Supreme Court of Appeals



              4
               The court terminated the parental rights of the father by the same order.
The father timely appealed, and the circuit court’s decision was affirmed by this Court in
a memorandum decision.
                                            6
of West Virginia on March 9, 2017. This Court denied Mr. Sayre’s motion and referred

the matter to the ODC as he failed to timely pursue M.L.’s appeal.



                  D. Count IV—Complaint of the Honorable Jason Wharton

              Mr. Sayre represented L.S., who entered a plea of guilty to the offense of

possession of a controlled substance. L.S. was sentenced to a period of six months of

imprisonment, but the court ordered the sentence suspended for probation for a period of

three years. On April 27, 2017, Judge Jason Wharton, in his capacity of Chief Judge of the

Circuit Court of Wood County, met with the adult probation officer to discuss the status of

L.S., who was on supervised probation. The probation officer conducted a search of L.S.’s

phone and found that, during the course of the probation, Mr. Sayre and L.S. had engaged

in multiple inappropriate conversations on Facebook messenger in February and March

2017, during the period when L.S. could have filed a motion for a reconsideration of her

sentence.



              On April 28, 2017, pursuant to his judicial reporting obligations as outlined

in Rule 2.15 of the West Virginia Code of Judicial Conduct, Judge Wharton reported Mr.

Sayre’s actions to the ODC.5 By letter dated May 3, 2017, the ODC directed Mr. Sayre to


              5
               Rule 2.15 of the West Virginia Code of Judicial Conduct states, in relevant
part: “A judge having knowledge that a lawyer has committed a violation of the Rules of
Professional Conduct that raises a substantial question regarding the lawyer’s honesty,
trustworthiness, or fitness as a lawyer in other respects shall inform the appropriate
authority.”

                                            7
file a response to the complaint. In his verified response, Mr. Sayre advised that he

considered his representation of L.S. concluded after the entry of her guilty plea. As to the

allegations, Mr. Sayre admitted to exchanging text messages that are “mutually suggestive

of sexual conduct” and stated that the two “discussed having sex” and other matters that he

appreciates to be “inappropriate” but denied ever having physical contact with L.S.



                  E. Statement of Charges and Recommendation of the HPS

              A Statement of Charges was issued against Mr. Sayre, and filed with this

Court on July 9, 2018. It set forth the following alleged violations of the West Virginia

Rules of Professional Conduct: Rules 1.16 and 1.2(a)7 for failure to provide competent

representation to his clients consistent with their stated objectives of timely pursuing


              6
                Rule 1.1 of the West Virginia Rules of Professional Conduct provides that
“[a] lawyer shall provide competent representation to a client. Competent representation
requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for
the representation.”
              7
                Rule 1.2(a) of the West Virginia Rules of Professional Conduct provides,
in pertinent part, that

                     a lawyer shall abide by a client’s decisions concerning
                     the objectives of representation and, as required by Rule
                     1.4, shall consult with the client as to the means by
                     which they are to be pursued. A lawyer may take such
                     action on behalf of the client as is impliedly authorized
                     to carry out the representation. A lawyer shall abide by
                     a client’s decision whether to settle a matter. In a
                     criminal case, the lawyer shall abide by the client’s
                     decision, after consultation, as to a plea to be entered,
                     whether to waive jury trial and whether the client will
                     testify.

                                             8
appeals; Rule 1.38 for failure to diligently pursue his clients’ appeals; Rules 1.4(a) 9 and

1.4(b)10 for failure to adequately keep his clients informed and for failure to communicate;

Rule 3.211 for failure to make efforts to expedite appeals consistent with the desires of his


              8
               Rule 1.3 of the West Virginia Rules of Professional Conduct provides that
“[a] lawyer shall act with reasonable diligence and promptness in representing a client.”
              9
                  Rule 1.4(a) of the West Virginia Rules of Professional Conduct provides:
                   (a) A lawyer shall:

                          (1) promptly inform the client of any decision or
                          circumstance with respect to which the client’s
                          informed consent, as defined in Rule 1.0(e), is
                          required by these Rules;

                          (2) reasonably consult with the client about the
                          means by which the client’s objectives are to be
                          accomplished;

                          (3) keep the client reasonably informed about the
                          status of the matter;

                          (4) promptly comply with reasonable requests for
                          information; and

                          (5) consult with the client about any relevant
                          limitation on the lawyer’s conduct when the lawyer
                          knows that the client expects assistance not
                          permitted by the Rules of Professional Conduct or
                          other law.

              10
                 Rule 1.4(b) of the West Virginia Rules of Professional Conduct provides
that “[a] lawyer shall explain a matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation.”
              11
                Rule 3.2 of the West Virginia Rules of Professional Conduct provides that
“[a] lawyer shall make reasonable efforts to expedite litigation consistent with the interest
of the client.”

                                              9
clients; Rules 3.4(c)12 and 8.4(d)13 because he repeatedly violated the Rules of Appellate

Procedure by failing to comply with multiple orders issued by the Supreme Court of

Appeals of West Virginia; and Rules 1.8(j)14 and 8.4(a)15 for knowingly engaging in

inappropriate and sexually suggestive communications with the intent of initiating a sexual

relationship with his court-appointed client. Mr. Sayre timely filed his answer to the

statement of charges on August 6, 2018. A hearing was held before the HPS on November

8, 2018, during which Mr. Sayre provided sworn testimony.




              12
                 Rule 3.4(c) of the West Virginia Rules of Professional Conduct provides
that a lawyer shall not “knowingly disobey an obligation under the rules of a tribunal except
for an open refusal based on an assertion that no valid obligation exists.”
              13
                 Rule 8.4(d) of the West Virginia Rules of Professional Conduct provides
that “[i]t is professional misconduct for a lawyer to . . . engage in conduct that is
prejudicial to the administration of justice.”
              14
                   Rule 1.8(j) of the West Virginia Rules of Professional Conduct provides:
                          A lawyer shall not have sexual relations with a client
                   whom the lawyer personally represents during the legal
                   representation unless a consensual sexual relationship
                   existed between them at the commencement of the
                   lawyer/client relationship. For purposes of this rule, “sexual
                   relations” means sexual intercourse or any touching of the
                   sexual or other intimate parts of a client or causing such
                   client to touch the sexual or other intimate parts of the
                   lawyer for the purpose of arousing or gratifying the sexual
                   desire of either party or as a means of abuse.
              15
                  Rule 8.4(a) of the West Virginia Rules of Professional Conduct provides
that “[i]t is professional misconduct for a lawyer to. . . violate or attempt to violate the
Rules of Professional Conduct, knowingly assist or induce another to do so, or do so
through the acts of another.”
                                              10
              On January 10, 2019, the HPS issued its decision in this matter, and found

that the evidence established that Mr. Sayre had violated the West Virginia Rules of

Professional Conduct as suggested in the statement of charges. The HPS decision provides

that both the ODC and Mr. Sayre agreed upon the appropriate sanctions in their stipulations

and requested that they be adopted by the HPS for recommendation to this Court. The HPS

recommended that the following sanctions be imposed:

              1.      That [Mr. Sayre]’s license to practice law be suspended
                      from the practice of law for a period of ninety (90) days;

              2.      That at the end of the suspension period, pursuant to
                      Rule 3.31 of the Rules of Lawyer Disciplinary
                      Procedure, if [Mr. Sayre] has entered into a supervision
                      agreement and an agreement to pay the costs of the
                      disciplinary proceedings, then [Mr. Sayre]’s
                      reinstatement to the practice of law will be automatic;

              3.      That [Mr. Sayre] undergo a period of supervised
                      practice for a period of two (2) years with an attorney in
                      good standing with the West Virginia State Bar who
                      actively practices in the geographical area in which [Mr.
                      Sayre] practices; and

              4.      That [Mr. Sayre] pay the costs of the proceedings
                      pursuant to Rule 3.15 of the Rules of Lawyer
                      Disciplinary Procedure.


                 Thereafter, on February 21, 2019, the ODC filed its consent to the

recommendation of the HPS. Mr. Sayre did not file a consent or an objection to the

recommendation. By order dated April 11, 2019, this Court ruled that it did not concur

with the recommended disposition and, instead, ordered the matter to be briefed and set for

oral argument.


                                             11
              Before this Court, in the present proceeding, the LDB, ODC, and Mr. Sayre

all consent to the foregoing recommended sanctions by the HPS. All of the parties contend

that these proposed sanctions are fair and reasonable, and serve the objectives of the

disciplinary process to protect the public and the legal profession while also reassuring the

public as to the reliability and integrity of attorneys, and safeguarding the administration

of justice.



                                             II.

                               STANDARD OF REVIEW

              When this Court considers a lawyer disciplinary matter,

                      [a] de novo standard applies to a review of the
              adjudicatory record made before the [Hearing Panel
              Subcommittee of the Lawyer Disciplinary Board (“HPS”)] as
              to questions of law, questions of application of the law to the
              facts, and questions of appropriate sanctions; this Court gives
              respectful consideration to the [HPS’s] recommendations
              while ultimately exercising its own independent judgment. On
              the other hand, substantial deference is given to the [HPS’s]
              findings of fact, unless such findings are not supported by
              reliable, probative, and substantial evidence on the whole
              record.

Syl. pt. 3, Comm. on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).

Even though we give respectful consideration to the recommendations of the HPS, “[t]his

Court is the final arbiter of legal ethics problems and must make the ultimate decisions

about public reprimands, suspensions[,] or annulments of attorneys’ licenses to practice

law.” Syl. pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).



                                            12
              In an effort to ensure the highest quality of legal services in this State, we

have stated that “[a]ttorney disciplinary proceedings are not designed solely to punish the

attorney, but rather to protect the public, to reassure it as to the reliability and integrity of

attorneys and to safeguard its interest in the administration of justice.” Lawyer Disc. Bd.

v. Taylor, 192 W. Va. 139, 144, 451 S.E.2d 440, 445 (1994). With these standards in mind,

we proceed to consider the arguments before the Court.



                                              III.

                                        DISCUSSION

              When reviewing lawyer disciplinary cases, we recognize that the ODC is

required “to prove the allegations of the formal charge by clear and convincing evidence.”

Syl. pt. 1, in part, Lawyer Disc. Bd. v. McGraw, 194 W. Va. 788, 461 S.E.2d 850 (1995).

However, in the absence of contrary arguments, “where the parties enter into stipulations

of fact, the facts so stipulated will be considered to have been proven as if the party bearing

the burden of proof has produced clear and convincing evidence to prove the facts so

stipulated.” Syl. pt. 4, in part, Matter of Starcher, 202 W. Va. 55, 501 S.E.2d (1998). In

this case, Mr. Sayre willfully and voluntarily entered into factual stipulations and admitted

that his conduct was in violation of the Rules of Professional Conduct. Accordingly, we

focus our analysis of this matter on the proper sanctions to be imposed. This Court looks

to Syllabus point 4 of Office of Lawyer Disciplinary Counsel v. Jordan, 204 W. Va. 495,

513 S.E.2d 722 (1998), for guidance in determining the appropriateness of sanctions:



                                              13
                      Rule 3.16 of the West Virginia Rules of Lawyer
              Disciplinary Procedure enumerates factors to be considered in
              imposing sanctions and provides as follows: “In imposing a
              sanction after a finding of lawyer misconduct, unless otherwise
              provided in these rules, the Court [West Virginia Supreme
              Court of Appeals] or Board [Lawyer Disciplinary Board] shall
              consider the following factors: (1) whether the lawyer has
              violated a duty owed to a client, to the public, to the legal
              system, or to the profession; (2) whether the lawyer acted
              intentionally, knowingly, or negligently; (3) the amount of the
              actual or potential injury caused by the lawyer’s misconduct;
              and (4) the existence of any aggravating or mitigating factors.”

With these principles in mind, we will consider each of the Jordan factors. Then, we will

address the imposition of appropriate sanctions.



                                        A. Duty Violated

              The first Jordan factor questions “whether the lawyer has violated a duty

owed to a client, to the public, to the legal system, or to the profession.” Syl. pt. 4, in part,

Jordan, 204 W. Va. 495, 513 S.E.2d 722. This Court has continuously recognized that

“attorney disciplinary proceedings are primarily designed to protect the public, to reassure

it as to the reliability and integrity of attorneys and to safeguard its interest in the

administration of justice[.]” Comm. on Legal Ethics v. Keenan, 192 W. Va. 90, 94, 450
S.E.2d 787, 791 (1994). Here, the parties stipulated to the fact that Mr. Sayre’s actions

violated duties to his clients, the public, and the legal profession. Specifically, Mr. Sayre

recognized that he breached his duty to his clients by failing to promptly address his clients’

rights to appeal, by failing to keep his clients informed, by failing to communicate with his

clients, and by failing to provide competent representation. We find no reason to disturb


                                              14
the parties’ stipulations regarding the underlying facts, and, as such, we agree that Mr.

Sayre’s actions violated duties he owed to the public, the legal system, and the legal

profession.



                       B. Intentional, Knowing, or Negligent Actions

              Relating to the second Jordan factor, we must examine Mr. Sayre’s mental

state at the time of his rule violations. In particular, the second Jordan factor asks us to

determine “whether the lawyer acted intentionally, knowingly, or negligently.” Syl. pt. 4,

in part, Jordan, 204 W. Va. 495, 513 S.E.2d 722. The American Bar Association defines

“intent” as the “conscious objective or purpose to accomplish a particular result.”

Annotated ABA Standards for Imposing Lawyer Sanctions, Definition (2015).

“Knowledge” is defined as the “conscious awareness of the nature or attendant

circumstances of the conduct but without the conscious objective or purpose to accomplish

a particular result.” Id. The parties stipulated, and Mr. Sayre acknowledged, that his

actions were intentional and knowing. Once again, we find no reason to disturb the parties’

stipulation, and we agree that Mr. Sayre’s actions were intentional and knowing.



                                C. Actual or Potential Injury

              Under the third Jordan factor, we are required to consider “the amount of the

actual or potential injury caused by the lawyer’s misconduct.” Syl. pt. 4, in part, Jordan,

204 W. Va. 495, 513 S.E.2d 722. Here, the parties agreed by stipulation that there was

injury caused as a consequence of Mr. Sayre’s actions. In particular, the LDB noted that

                                            15
Mr. Sayre’s misconduct, “as exhibited in the record is clearly detrimental to the legal

system and the legal profession, his conduct undermines the public confidence in the

administration of justice, and he has brought the legal system and profession into

disrepute.” Due to the agreed upon stipulation, and the evidence presented in the record,

we agree that there has been clear injury in this matter.



                           D. Aggravating and Mitigating Factors

              Finally, under the fourth Jordan factor, we are required to consider “the

existence of any aggravating or mitigating factors.” Syl. pt. 4, in part, Jordan, 204 W. Va.
495, 513 S.E.2d 722. We will address both sets of factors in turn.



              1.     Aggravating Factors. In Syllabus point 4 of Lawyer Disciplinary

Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003), this Court held that “[a]ggravating

factors in a lawyer disciplinary proceeding are any considerations or factors that may

justify an increase in the degree of discipline to be imposed.” Here, the HPS identified five

aggravating factors: (1) prior discipline16; (2) pattern of misconduct; (3) multiple offenses;


              16
                The ODC public file for Mr. Sayre contained three prior complaints:
October 6, 2015 complaint of Regina Johnson (ODC did not docket and determined that
the complaint did not constitute a violation of the Rules of Professional Conduct, but
directed Mr. Sayre to contact his client and provide written verification of this
communication within ten days); October 2, 2015 complaint of Deatra Gunn (Mr. Sayre
strongly warned to be mindful of his duties pursuant to Rules 1.3 and 1.4 of the Rules of
Professional Conduct in future matters); and December 10, 2016 complaint of Roger
Walker (Mr. Sayre admonished for violating Rules 1.3, 1.4, and 5.3 of the Rules of
Professional Conduct).

                                             16
(4) the selfish motive to have a personally gratifying sexual relationship; and (5) the

vulnerability of the criminal client that he pursued for the sexual relationship.



              2.     Mitigating Factors. In addition to adopting aggravating factors in

Scott, this Court also adopted mitigating factors to examine when determining the

appropriateness of sanctions.

                     Mitigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional
              problems; (4) timely good faith effort to make restitution or to
              rectify consequences of misconduct; (5) full and free
              disclosure to disciplinary board or cooperative attitude toward
              proceedings; (6) inexperience in the practice of law; (7)
              character or reputation; (8) physical or mental disability or
              impairment; (9) delay in disciplinary proceedings; (10) interim
              rehabilitation; (11) imposition of other penalties or sanctions;
              (12) remorse; and (13) remoteness of prior offenses.

Syl. pt. 3, id. Here, the HPS identified two mitigating factors: (1) cooperation during the

disciplinary proceeding and (2) remorse.



              Having considered all the factors set out in Jordan, the final step is to decide

the appropriate sanction in light of those factors.




                                             17
                                         E. Sanctions

              This Court has frequently recognized that “[t]he principle purpose of attorney

disciplinary proceedings is to safeguard the public’s interest in the administration of

justice.” Syl. pt. 3, Daily Gazette Co. v. Comm. on Legal Ethics, 174 W. Va. 359, 326
S.E.2d 705 (1984). Additionally, sanctions must be designed to “serve as a deterrent to

other attorneys.” McCorkle, 192 W. Va. at 291, 452 S.E.2d at 382. Under Rule 3.15 of

the Rules of Lawyer Disciplinary Procedure, the following are recognized as permissible

types of sanctions:

              (1) probation; (2) restitution; (3) limitation on the nature or
              extent of future practice; (4) supervised practice;
              (5) community service; (6) admonishment; (7) reprimand;
              (8) suspension; or (9) annulment. When a sanction is imposed,
              the Hearing Panel Subcommittee or the Court shall order the
              lawyer to reimburse the Lawyer Disciplinary Board for the
              costs of the disciplinary proceeding unless the panel or the
              Court finds the reimbursement will pose an undue hardship on
              the lawyer. Willful failure to reimburse the Board may be
              punished as contempt of the Court.

Further, this Court has explained that

               [i]n deciding on the appropriate disciplinary action for ethical
              violations, this Court must consider not only what steps would
              appropriately punish the respondent attorney, but also whether
              the discipline imposed is adequate to serve as an effective
              deterrent to other members of the Bar and at the same time
              restore public confidence in the ethical standards of the legal
              profession.

Syl. pt. 3, Comm. on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).

Accord Syl. pt. 4, McCorkle, 192 W. Va. 286, 452 S.E.2d 377; Syl. pt. 2, Comm. on Legal




                                            18
Ethics v. White, 189 W. Va. 135, 428 S.E.2d 556 (1993); Syl. pt. 5, Comm. on Legal Ethics

v. Roark, 181 W. Va. 260, 382 S.E.2d 313 (1989).



              Based upon its consideration of the Jordan factors and precedent, the HPS

recommended (1) that Mr. Sayre’s license to practice law be suspended for a period of

ninety (90) days; (2) that his license be automatically reinstated at the end of his suspension

(pursuant to Rule 3.31, if Mr. Sayre has entered into a supervision agreement and an

agreement to pay the costs of the disciplinary proceedings); (3) that he undergo a period of

supervised practice for two years with an attorney in good standing with the West Virginia

State Bar; and (4) that Mr. Sayre pay the costs of the proceedings pursuant to Rule 3.15.



              When taking into account all of the factors to be considered in imposing

sanctions, we agree with the ODC that the recommended types of sanctions submitted are

appropriate for the behavior exhibited by Mr. Sayre. However, we find that the proportion

of the sanctions should be harsher. As this Court has stated in the past, “[t]aking into

account both the mitigating and the aggravating factors, we conclude that the

recommendations submitted by the HPS are too lenient for behavior that has become a

clear pattern of wrongdoing.” Lawyer Disc. Bd. v. Conner, 234 W. Va. 648, 657, 769
S.E.2d 25, 34 (2015).




                                             19
              Our review of this case reveals that Mr. Sayre committed violations of all of

the Jordan factors. He repeatedly failed to provide competent and diligent representation

to his clients when he failed to timely perfect his clients’ appeals, and he violated the Rules

of Professional Conduct when he intentionally and knowingly engaged in inappropriate

and sexually suggestive communications with his client. According to Standard 4.42 of

the Annotated ABA Standards for Imposing Lawyer Sanctions, “[s]uspension is generally

appropriate when a lawyer knowingly fails to perform services for a client and causes

injury or potential injury to a client; or a lawyer engages in a pattern of injury or potential

injury to a client.” As such, we agree that suspension is an appropriate punishment for Mr.

Sayre’s misconduct regarding his deficient representation of clients, and his inappropriate

communication with a client.




              We find Mr. Sayre’s conduct to be similar to the misconduct displayed by

the attorneys in both Lawyer Disciplinary Board v. Conner, 234 W. Va. 648, 769 S.E.2d
25 (2015) and Lawyer Disciplinary Board v. Hollandsworth, No. 14-0022 (W. Va. Sept.

18, 2014). In Conner, the attorney, Ms. Conner, received a ninety-day suspension when

she failed to appeal her client’s sentence in accordance with his wishes, failed to act

diligently in her representation, neglected to keep her client informed as to the status of his

case, and ignored her client’s attempts at communication. Conner, 234 W. Va. at 657, 769

S.E.2d at 34. Further, like Mr. Sayre, Ms. Conner had multiple aggravating factors,

including prior discipline. Id. In Conner, this Court discussed Hollandsworth, where the


                                             20
Court imposed a ninety-day suspension, along with other sanctions, for Mr.

Hollandsworth’s failure to diligently represent his clients when he “neglected to pursue his

client’s petition for writ of habeas corpus, disregarded the duty to keep his client reasonably

informed about the status of the matter, ignored his client’s reasonable requests for

information, and failed to provide his client with sufficient information about the matter.”

Id. (citing Hollandsworth, No. 14-0022 (W. Va. Sept. 18, 2014)).



              However, in addition to Mr. Sayre’s transgressions in filing and perfecting

appeals, he also attempted to initiate a sexual relationship with a current client, in violation

of Rules 8.4(a) and (d). Although a physical relationship never resulted, Mr. Sayre did

acknowledge that he knowingly engaged in inappropriate and sexually suggestive

communications with the intent of initiating a sexual relationship with his client. Among

the cases in West Virginia dealing with sexual relationships involving lawyers and clients,

and attempts to initiate such behavior, the sanctions have varied. See, e.g., Lawyer Disc.

Bd. v. Stanton, 233 W. Va. 639, 760 S.E.2d 453 (2014) (lawyer’s license to practice law

suspended for three years after having sexual relationships with incarcerated female

clients); Lawyer Disc. Bd. v. Artimez, 208 W. Va. 288, 540 S.E.2d 156 (2000) (lawyer

publically reprimanded after contracting with client to obtain a release from all possible

claims for professional misconduct after having sexual relationship with client’s wife).




                                              21
             With regard to this complaint, the parties stipulated that Mr. Sayre violated

Rules 8.4(a), 8.4(d), and 1.8(j). When determining the appropriateness of sanctions, this

Court closely examines the facts of each individual case.

                    In disciplinary proceedings, this Court, rather than
             endeavoring to establish a uniform standard of disciplinary
             action, will consider the facts and circumstances in each case,
             including mitigating facts and circumstances, in determining
             what disciplinary action, if any, is appropriate, and when the
             committee on legal ethics initiates proceedings before this
             Court, it has a duty to advise this Court of all pertinent facts
             with reference to the charges and the recommended
             disciplinary action.

Syl. pt. 2, Comm. on Legal Ethics of the W. Va. State Bar v. Mullins, 159 W. Va. 647, 226
S.E.2d 427 (1976), overruled on other grounds by Comm. on Legal Ethics v. Cometti, 189
W. Va. 262, 430 S.E.2d 320 (1993). Rule 1.8(j) of the West Virginia Rules of Professional

Conduct provides:

                    A lawyer shall not have sexual relations with a client
             whom the lawyer personally represents during the legal
             representation unless a consensual sexual relationship existed
             between them at the commencement of the lawyer/client
             relationship. For purposes of this rule, “sexual relations”
             means sexual intercourse or any touching of the sexual or other
             intimate parts of a client or causing such client to touch the
             sexual or other intimate parts of the lawyer for the purpose of
             arousing or gratifying the sexual desire of either party or as a
             means of abuse.

Here, Mr. Sayre acknowledged that he knowingly engaged in inappropriate and sexually

suggestive communications with the intent of initiating a sexual relationship. These

messages were sent during the 120-day period following the client’s sentencing date while



                                           22
Mr. Sayre was still counsel of record for the limited purpose of filing a motion for

reconsideration.



              When considering these facts, we agree that Mr. Sayre’s behavior violated

Rule 8.4(a) and Rule 8.4(d), both relating to professional misconduct. However, we do not

find that he violated Rule 1.8. The evidence shows, and the parties stipulated, that

messages of a sexual nature were exchanged between Mr. Sayre and his client.

Nevertheless, there is no evidence to show that “sexual intercourse,” “any touching of the

sexual or other intimate parts of a client,” or “causing such client to touch the sexual or

other intimate parts of the lawyer for purposes of arousing or gratifying the sexual desire

of either party” occurred. Therefore, although we conclude that Mr. Sayre’s behavior was

inappropriate and violative of other rules related to misconduct, we find that it does not

meet the definition of “sexual relations” as defined in Rule 1.8. However, we do find that

his violations of Rules 8.4(a) and 8.4(d) and his inappropriate communications—in

conjunction with the other violations discussed above—warrant suspension. In light of

these additional violations, we conclude that suspension for one hundred twenty (120) days

is appropriate.




                                           23
                                              IV.

                                      CONCLUSION

              We find that the following sanctions will accomplish the goals of our

disciplinary system by punishing Mr. Sayre, restoring public confidence in the ethical

standards of our profession, and serving as a deterrent to other members of the bar. See

Lawyer Disc. Bd. v. Taylor, 192 W. Va. at 144, 451 S.E.2d at 445 (“Attorney disciplinary

proceedings are not designed solely to punish the attorney, but rather to protect the public,

to reassure it as to the reliability and integrity of attorneys and to safeguard its interest in

the administration of justice.”). For the reasons set forth above, we impose the following

sanctions:

              1.      Mr. Sayre’s license to practice law be suspended from
                      the practice of law for a period of one hundred twenty
                      (120) days;

              2.      Mr. Sayre is required to complete six (6) hours of CLE
                      in ethics in addition to such ethics hours he is otherwise
                      required to complete to maintain his active license to
                      practice law, with said additional six (6) hours to be
                      completed before he is reinstated;

              3.      Mr. Sayre shall undergo a period of supervised practice
                      for a period of two (2) years with an attorney in good
                      standing with the West Virginia State Bar who actively
                      practices in the geographical area in which Mr. Sayre
                      practices; and

              4.      Mr. Sayre shall pay the costs of these proceedings
                      pursuant to Rule 3.15 of the Rules of Lawyer
                      Disciplinary Procedure.


                                               Law License Suspended and Other Sanctions.
                                              24